Exhibit 10.6



FIRST AMENDMENT TO WEANLING PIG SALES AGREEMENT

 

This First Amendment Weanling Pig Sales Agreement (this “Amendment”), dated
April 1, 2013, is made by and between Midwest Finishing, LLC, a Delaware limited
liability company (“MIDWEST”) and Champ, LLC, a Colorado limited liability
company (“CHAMP”).

 

RECITALS

 

WHEREAS, the parties executed a Weanling Pig Sales Agreement effective January
1, 2010 (the “Agreement”);

 

WHEREAS, the Parties desire amend the Agreement as provided herein;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.Amendments to Agreement. The Agreement is amended as follows:

 

(a) The definition of “Hog Procurement Agreement” in the second recital is
hereby amended to refer to the Hog Procurement Agreement dated the same date as
this Amendment between Hormel Foods Corporation and MIDWEST.

 

(b) Section 2 is hereby deleted in its entirety and the following is inserted in
lieu thereof:

 

2. Term. The term of this Agreement commences on the Effective Date and expires
on June 30, 2013, unless terminated earlier in accordance with this Agreement.

 

(c) Section 3 and the attached Finished Production Matrix Costs are hereby
deleted in their entirety and the following is inserted in lieu thereof:

 

3. Price. The price of pigs sold by CHAMP to MIDWEST during this Agreement will
be $ * per head, based on the count at the receiving barn, less any quality
adjustments as described in Section 7. CHAMP will invoice MIDWEST the amount due
for pigs upon delivery of the weanling pigs. MIDWEST will pay CHAMP the invoiced
amount within five (5) days from the date of delivery.

 

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

 

 

(d) Section 4 is hereby deleted in its entirety and the following is inserted in
lieu thereof:

 

Intentionally Omitted.

 

(e) Section 7(a) is amended by inserting the following at the end of such
Section:

 

MIDWEST (i) acknowledges that the weanling pigs sold by CHAMP may be infected
with Porcine Reproductive and Respiratory Syndrome (“PRRS”), (ii) agrees not to
reject any weanling pigs on account of being infected with PRRS or exhibiting
the symptoms thereof, (iii) agrees not to allege that it is damaged in any way
relating to the fact that any weanling pig is infected with PRRS and hereby
releases CHAMP from any liability associated with any weanling pigs being
infected with PRRS.

 

(f) Section 7(b) is amended by inserting the following at the end of such
Section:

 

MIDWEST must (x) provide CHAMP immediate notice of any rejected pigs, (y)
preserve rejected pigs for 24 hours and (z) provide CHAMP the opportunity to
inspect such pigs during the period of preservation. If CHAMP determines, in its
reasonable judgment, that any weanling pig was wrongfully rejected by MIDWEST,
MIDWEST will be liable to CHAMP for damages.

 

(g) Section 8 is hereby deleted in its entirety and the following is inserted in
lieu thereof:

 

8. DEFAULT; TERMINATION.

 

(a) For purposes of this Agreement, “Default” means:

 

(1)Either party breaches this Agreement and such breach remains uncured sixty
(60) days after receipt from the non-defaulting party of a written notice
specifying the breach;

 

(2)Either party manifests an intention not to perform any material obligation
under this Agreement (for example, delivering hogs or accepting hogs) or
manifests an intention not to cure a material breach of this Agreement;

 

(3)MIDWEST or its parents, subsidiaries or affiliates is in default under any
other agreement with CHAMP or its parents, subsidiaries or affiliates; or CHAMP
or its parents, subsidiaries or affiliates is in default under any other
agreement with MIDWEST or its parents, subsidiaries or affiliates;

 

(4)(i) MIDWEST’s pigs become endangered, as determined by CHAMP in its
reasonable judgment, (ii) MIDWEST violates any local, state, or federal laws,
regulations, permits or orders pertaining to environmental safety, or (iii)
MIDWEST violates any local, state, or federal laws, regulations, permits, or
orders pertaining to food safety;

 

2

 

 

(5)Either party becomes insolvent, suspends or discontinues business operations,
makes an assignment for the benefit of creditors, commences voluntary or has
commenced against them involuntary bankruptcy proceedings, or voluntarily
appoints or involuntarily has appointed a receiver or trustee of all or any part
of their property.

 

(b) If the other party is in Default pursuant to Section 8(a)(1), 8(a)(2) or
8(a)(3) the non-defaulting party may terminate this Agreement by written notice
to the defaulting party. Upon delivery of such a written notice of termination
this Agreement will immediately terminate. This Agreement shall automatically
terminate, without further action, if a Default occurs pursuant to Section
8(a)(4) or 8(a)(5).

 

(h) The last sentence of Section 9 is hereby deleted.

 

(i) Section 17 is hereby deleted in its entirety and the following is inserted
in lieu thereof:

 

17. Notices. All notices provided for hereunder shall be immediately sent via
electronic mail to the addresses listed below and shall simultaneously be sent
via overnight mail to the addresses below. Notice is provided when it is
received.

 

CHAMP: CHAMP, LLC   c/o Hormel Foods Corporation   1 Hormel Place   Austin, MN
55912-3680   Attention: Cory Bollum   Email: cdbollum@hormel.com     with copy
to: Faegre Baker Daniels LLP   801 Grand Avenue, 33rd Floor   Des Moines, Iowa
50309   Attention: Jacob Bylund   Email: jacob.bylund@faegrebd.com     MIDWEST:
MIDWEST FINISHING, LLC   510 S. 170th Street, Suite 104   Ames, IA 50010  
Attention: Steve Price   Email: steve.price@agfeedinc.com     With copy to:
Foley & Lardner LLP   777 East Wisconsin Avenue   Milwaukee, WI 53202-5306  
Attention: Richard H. Casper   Email: rcasper@foley.com

 

3

 

 

(j) Section 18 is hereby deleted in its entirety and the following is inserted
in lieu thereof:

 

18. Amendment. This Agreement may be amended or supplemented only in a writing
signed by the parties, and not by any course of dealing or prior performance.

 

(k) Section 19 is hereby amended by deleted “State of Iowa” and inserting “State
of Minnesota” in lieu thereof.

 

(l) All references to arbitration being the sole remedy of party or limiting any
dispute resolution to arbitration are hereby deleted. Section 21 of the
Agreement is hereby deleted in its entirety and the following is inserted in
lieu thereof:

 

Intentionally omitted.

 

2. Remainder of Agreement Unchanged. Except as amended hereby, all of the terms
of the Agreement are unaffected by this Amendment and remain in full force and
effect. All terms not defined herein shall have the meanings set forth in the
Agreement.

 

3. Binding Effect on Successors and Assigns. This Amendment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, successors, legal representatives and permitted assigns.

 

4. Modifications in Writing. No amendment, modification, supplement, termination
or waiver of or to any provision of this Amendment, or consent to any departure
therefrom, shall be effective unless the same shall be in writing and signed by
or on behalf of the party to be charged with the enforcement thereof.

 

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission or be
electronic mail shall be effective as delivery of manually executed counterpart
hereof.

 

4

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives.

 



MIDWEST FINISHING, LLC

 

CHAMP, LLC

              By: /s/ Jeff Nuytten   By:  /s/ Gerry Daignault              
Print Name: Jeff Nuytten   Print Name: Gerry Daignault               Title: Vice
Pres. Operations, Refrig. Foods   Title: President               Date: 4/18/13  
Date: 4/18/13



   

5

